DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Priority
The petition filed on 5/27/22 to accept unintentionally delayed claim under 119(e) for the benefit of priority to the prior-filed application 62/108,064 has been GRANTED.  

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/108,064, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The full scope of instant claims 1-20 and 22 do not enjoy priority to the provisional application filed on 1/27/15.  The provisional application does not provide written support for several limitations in these claims.  The provisional application does not recite SEQ ID NOs: 51-57 in claim 2.  The provisional application does not disclose any specific genes or sequence having at least 75% identity to one or more target sequences from specific HSV-1 or HSV-2 in claims 7-10.  ‘064 does not disclose using the anti-viral agents recited in claim 18 in combination with the composition.  Even though the agents in claim 18 are known in the prior art, there is nothing in the provisional application to lead the skilled artisan to those specific agents in the combination method.  "It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  Claims 19 and 20 are not supported in the provisional application.
The provisional application provides support under 112 first paragraph for a product comprising a CRISPR-associated endonuclease and at least lgRNA comprising a spacer that is complementary to a target sequence in a herpesvirus genome and a method of using the product to cleave herpesvirus linear DNA, episomal DNA and DNA chromosomally integrated into the genome of an infected host cell.  In addition, the provisional application provides written support for formulating the Cas9-IgRNA with cationic lipids and/or cell penetrating peptides or in combination with other direct-acting antiviral agents.  
Therefore, this scope of instant claims 1-20 and 22 enjoy priority to the provisional application filed on 1/27/15. 

Instant claim 21 enjoys priority to the provisional application filed on 1/27/15.

Instant claims 1-22 enjoy priority to the parent application 15/006,131 filed on 1/26/16.


Response to Arguments
The argument against 102 rejection (Quake, US 20160348074) based on the applicant’s priority date is found persuasive because the applicant perfected the priority to the provisional application filed on 1/27/15.  However, upon further consideration, a new grounds of rejections are made in view of the petition being granted.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The substitute specification filed 6/9/21 has been entered and addresses the nucleotide sequence issue with the prior filed amendment.
The disclosure is objected to because of the following informalities: Paragraph 119 contains an amino acid sequence with at least four defined amino acids and no corresponding sequence identifier.  
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located page 39. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Appropriate correction is required.

Claim Objections
Claims 1, 2, and 19 are objected to because of the following informalities:  the claim 1, 2, and 19 contain more than one period and a claim can only have on period.  Suggest amending the steps, for example a. to a).  
Claim 1 also recites a host cell in the pre-amble, but then recites the host cells in step a).
Claim 2 recites “one selected from the group comprising” and the one appears to refer to a sequence.  Suggest amending the phrase to recite -- one sequence selected from the group comprising --.
Appropriate correction is required.

Claim Interpretation
With respect to the term ‘lgRNA’ recited in the claims, page 6 of the specification discloses chemically ligated guide RNA (lgRNA) comprising two functional RNA modules (crgRNA and tracrgRNA, or crgRNA and dual-tracrgRNA or multiple-tracrgRNA) joined by chemical nNt-linkers, their complexes with CRISPR-Cas9, represented by formula (I)  “nNt-linker’ is a chemical moiety joining the 3’ end of the crgRNA and 5’ end of tracrgRNA and is constructed using chemical ligation or click chemistry (page 7).  
In addition, paragraph 65 also disclose that the term "lgRNA" refers to guide RNA (gRNA) joined by chemical ligations to form non-nucleotide linkers (nNt-linkers) between crgRNA and tracrgRNA, or at other sites.
The broadest reasonable interpretation of the claimed is delivering to cells infected with a herpesvirus a composition comprising a CRISPR-associated endonuclease (Cas9) and at least one lgRNA sequence comprising crRNA and tracr RNA and a sequence that is complementary to a target viral sequence in a herpesvirus genome and cleaving the viral sequence, wherein there is a non-nucleotide linker between the crRNA and tracr RNA or at other sites of the lgRNA (e.g., 5’ and/or 3’ terminus of the gRNA).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the target polynucleotide(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a target sequence in a herpesvirus genome.  Suggest amending the limitation to recite the target sequence.
Claim 19 recites the limitation "the patient" in step (e).  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is rejected because it depends on claim 19.  Suggest adding the limitation to pre-amble and the end of step (a).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 embraces the composition comprises at least one lgRNA for cleaving the target polynucleotide(s) in herpesvirus genome.  However, claim 6 depends on claim 1 which already recites a composition comprising at least one lgRNA having a spacer sequence that is complementary to a target sequence in a herpesvirus genome.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 1, 3-6, 10-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al. (US 20140068797) taken with Paredes et al. (ChemBioChem 2011 12, 125-131) in further view of Bloom et al. (US 20170020994).
Doudna et al. teach making and using a CRISPR-Cas9 complex to target a sequence in a cell and modulate transcription of the sequence in the cell.  See pages 1-6, 17-19 and 22-36 and Figures 1B, 9, 15, and 17.  The complex comprises a targeted RNA and an activator RNA.  A DNA-targeting RNA comprises guide RNA or crRNA and tracrRNA.  A DNA-targeting RNA targets a target DNA (A target sequence in a chromosomal nucleic acid, a target sequence in an extrachromosomal nucleic acid).  A DNA-targeting RNA comprises an additional segment at either the 5’ or 3’ end that provides for tracking (fluorescent molecule) or targets the RNA to a subcellular location.  There can be a linker between the crRNA and tracrRNA.  A conjugate can be connected to the terminus of the gRNA.  The conjugate can include a ligand (cholesterol moiety) or a cationic lipid or a protein transduction domain also known as a CPP-cell penetrating peptide.  A lipid can comprise the complex.  A kit can comprise the complex.  A polynucleotide can comprise Cas9.
Doudna et al. do not specifically teach cleaving a herpes virus DNA in a cell infected with the virus comprising a CRISPR-Cas9 complex using a non-nucleotide linker in the gRNA.
However, at the time of the effective filing date, Paredes et al. teach using click-chemistry to bioconjugate RNA.  This method is rapid and selective to enhance the biological detection, study and delivery of RNA (page 125).
In addition, at the time of the effective filing date, Bloom et al. teach using CRISPR/Cas9 system to cleave herpes virus in an infected cell.  Bloom et al. teach a method of cleaving herpesvirus DNA either episomal or integrated into the genome of subject comprising administering CRISPR/Cas system comprising a sequence that complementary to a sequence in a herpesvirus genome, also known as guide RNA (pages 1, 2, 5-12, and 20-21 and Figure 7a, 7b, and 8).  The guide sequence can bind to any desired nucleic acid sequence found in the herpesvirus genome.  The sequence can be selected from ICP27, ICP0, ICP4, UL30, UL5, UL7, and/or UL25 (pages 5 and 20-21).  Cas9 can be included in the system (page 6).  A composition comprising the fusion proteins and/or CRISPR/Cas systems can be delivered in vivo and ex vivo (pages 7 and 11-12).  An AAV vector can be used to deliver the proteins and/or systems to neurons (pages 7-8 and 12).  To minimize the size of the CRISPR/Cas9 system to package into an AAV, the crRNA and tracrRNA would fused into a single functional guide RNA ‘chimera’ (figure 7a, 7b, and 8).  A cationic lipid can be used to deliver the composition (page 7).  The method can be combined with another antiviral agent, wherein the agent is trifluoridine, docosanol, acyclovir, famciclovir, ganciclovir, penciclovir, and valacyclovir (pages 4, 5, and 20-21).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Doudna taken with Paredes et al. in further view of Bloom et al. to use a non-nucleotide to link the sequences in the gRNA or at other sites, namely to arrive at the claimed invention.  A person of ordinary skill in the art would presumed to have knowledge of the claimed invention would possess the knowledge that generating gRNA using solid-phase synthesis would have an advantage of over gRNA generated by a DNA vector or in vitro transcription (IVT).  Solid phase synthesis has the flexibility to quickly and accurately generate different sequences and lengths of RNA without the need for DNA vector or IVT.  Another benefit of using chemical ligation to conjugate RNA is incorporating modifications that would improve the stability and pharmacokinetic properties of gRNA.  See MPEP 2143 I. Exemplary Rationales.  One of ordinary skill in the art would have been motivated to combine the teaching to substitute a non-nucleotide for the nucleotide linker in the complex taught by Doudna to improve the stability and pharmacokinetic properties of the gRNA.  In addition, a person of ordinary skill in the art can conjugate a fluorescent molecule to the terminus of the gRNA to locate the complex in the cells.  A person of ordinary skill in the art would have been motivated to target herpesvirus DNA in a cell to reduce herpesvirus infection in the host cells.  Bloom teaches making gRNA comprising a sequence that complementary to UL5 gene.  A person of ordinary skill in the art would have been motivated to use CPP or a cationic lipid to assist in deliver of the composition to cells.  A person of ordinary skill in the art would have been motivated to use a mixture of gRNAs to target the same or different regions of the herpesvirus genome.  One of ordinary skill in the art would have been motivated to use the complex in combination with an anti-viral agent (e.g., ganciclovir) to observe an additive effect when suppressing the infection in the host cells.  A person of ordinary skill in the art would have been motivated to use a nucleic acid encoding Cas to control expression and increase the stability of the endonuclease in the cells.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna, Paredes and Bloom as applied to claims 1, 3-6, 10-18, and 21-22 above, and further in view of Roizman et al. Herpes Simplex viruses in Field Virology, DM Knipe, Howley, PM, editor Philadelphia: Lippincott Williams and Wilkins 2501-2601.
Doudna, Paredes and Bloom do not specifically teach the IgRNA comprises a nucleic acid sequence complementary to a target nucleic acid sequence having at least 75% sequence identity to a gene (RS1, UL30, RL1, and UL54) from HSV.
However, at the time of the effective filing date, Roizman teaches all of the HSV genes were known in the prior art and were targets for treating HSV. UL5 is a DNA replication protein (pages 2501-2505, 2507, 2509-2515, and 2522-2533). UL30 is a DNA polymerase. UL54 is a transcriptional regulation protein.  RS1 is involved in major transcriptional activator ICP4.  RL1 is a neo-virulence factor.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Doudna, Paredes, and Bloom taken with Roizman to target a herpesvirus gene using the IgRNA, namely to arrive at the claimed invention.  One of ordinary skill in the art would possess the knowledge that RS1, UL30, RL1, UL5 and UL54 are essential HSV genes that are required for survival, replication and/or propagation of the virus in vivo.  One of ordinary skill in the art would have been motivated to combine the teaching to determine which target sequence(s) is the most effective at suppressing HSV infection.  It would have been obvious to use an ex vivo method of delivering the composition to a subject infected with HSV recited in claim 19 to assist in delivery of the composition to infected cells in the subject.  Since neurons are usually the target cells of HSV it would have been obvious to make cells comprising the composition to treat the subject and assist in the delivery of the composition to neurons in the subject (Roizman, pages 2549-2552).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna, Paredes and Bloom as applied to claims 1, 3-6, 10-18, and 21-22 above, and further in view in view of Quake (US 20150376583).
 Doudna, Paredes and Bloom do not specifically using a guide sequence comprising a nucleotide sequence that is at least 75% identity to a sequence selected from SEQ ID NOs: 51-57 in the composition.
However, at the time of the effective filing date, ‘583 teaches using SEQ ID NO: 7 in a CRISPR/Cas system for cleaving a herpes virus in a cell.  SEQ ID NO: 7 is at least 75% to SEQ ID NO: 57.  The system can be delivered using a viral vector, a plasmid, a nanoparticle, a cationic lipid, a cell-penetrating peptide (CPP) and PEG.  The RNA can have various spacers targeting different loci of target sequences from herpesvirus genome.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Doudna, Paredes and Bloom taken with ‘583 and use SEQ ID NO: 7 in the composition to cleave herpesvirus DNA, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use the sequence as a simple substitution to cleave a region of herpesvirus genome in infected host cells with a reasonable expectation of success.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/194,312 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace delivering a CRISPR-Cas9 complex to a cell containing HSV, wherein the complex comprises at least one lgRNA.  Since neurons are usually the target cells of HSV it would have been obvious to make cells comprising the composition to treat the subject and assist in the delivery of the composition to neurons in the subject .  A person of ordinary skill in the art would have been motivated to use CPP or a cationic lipid to assist in deliver of the composition to cells.  A person of ordinary skill in the art would have been motivated to use a mixture of gRNAs to target different region of the herpesvirus genome.  One of ordinary skill in the art would have been motivated to use the complex in combination with an anti-viral agent (e.g., ganciclovir) to observe an additive effect when suppressing the infection in the host cells.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Konermann et al. (Nature 517, pages 1-18, 2015) disclose that a person of ordinary skill in the art could modify a gRNA sequence with a reasonable expectation of success.
Kennedy (US20160040189) teach a cis-blocking gRNA that is linked to a spacer, wherein the link is a non-nucleotide linker.  However, Kennedy was not cited in a 103 rejection because Kennedy does not have the earliest priority/publication date compared to the reference (US 20140068797) cited in the 103 rejections.
Hill et al. (WO 2013/176844) teach producing oligonucleotides using a bioconjugation reaction was well known in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635